Citation Nr: 0023230	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  During the pendency of the veteran's 
appeal, his claim file was transferred to the RO in St. Paul, 
Minnesota.


REMAND

The veteran submitted his claim for compensation benefits in 
November 1996.  He also submitted copies of VA outpatient 
treatment records dated in August 1996 that indicated a 
diagnosis of PTSD, but did not provide any nexus to service.  
There is no indication in the claims file that any attempt 
was made to request a complete copy of VA treatment records 
from the treating facility.  Further, the veteran indicated 
in statements dated in May and July 1998, that he had 
received ongoing treatment at the VA medical center (VAMC) in 
Alexandria, Louisiana, for some time.  He specifically stated 
in July 1998 that he had seen a social worker there for 
approximately three to four years.  The Board notes that VA 
outpatient treatment records, from the VA Baton Rouge, 
Louisiana, outpatient clinic for the period from August 1995 
to May 1996 were included in the veteran's Social Security 
Administration (SSA) records that were obtained and 
associated with the claims file.  These records appear to 
have been provided in response to several requests from the 
State of Louisiana Department of Social Services, the latest 
request of record dated in July 1996.  However, it is not 
clear if these VA records represent all of the available 
treatment records from either the Baton Rouge outpatient 
clinic or VAMC Alexandria.

The veteran testified at his hearing in July 1999 that he 
underwent drug and alcohol rehabilitation at a Portland, 
Oregon, VA facility.  There are no records from that facility 
associated with the claims file.  However, the Board notes 
that there is a VA Form 10-7131, dated in March 1985 from the 
VAMC in Portland which would support the veteran's contention 
of receiving treatment at the facility.  The claims file 
contains a second VA Form 10-7131 from the VAMC in Boise, 
Idaho, dated in July 1982, which may indicate additional 
treatment at a VA facility.

A January 1999 letter from a VA physician reported that the 
veteran was continuing to receive outpatient psychiatric 
treatment following his November 1998 hospitalization.  
Moreover, the veteran has submitted two letters from a VA 
therapist, dated in November 1999 and April 2000, 
respectively, that reflect ongoing treatment for the 
appellant's substance abuse.  The records for the referenced 
treatment have not been associated with the claims file.  

In light of the reasonable likelihood of outstanding VA 
records, an attempt must be made to obtain the records and 
associate them with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The veteran's case is remanded in order to comply with 
procedural due process requirements.  The Board makes no 
finding and intimates no opinion as to whether the veteran 
has submitted a well-grounded claim.  Morton v. West, 12 Vet. 
App. 145 (1999).

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  Even if the 
veteran fails to identify treatment at 
the Portland, Boise or Alexandria VAMCs, 
the RO should make inquiries as to 
possible treatment records.  The veteran 
should be advised that previous attempts 
to obtain private medical records from 
Our Lady of the Lake Medical Center were 
not answered and that if he desires to 
have those records considered it is his 
responsibility to obtain the records.

2.  If any additional treatment records 
that are obtained are sufficient to well 
ground the veteran's claim, he should 
also be scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any current 
psychiatric disability.  The claims file 
and a complete copy of this REMAND order 
must be made available to and be reviewed 
by the psychiatrist in conjunction with 
the examination.  The psychiatrist must 
determine the nature and etiology of all 
diagnosed psychiatric disabilities.  In 
the report the psychiatrist must provide 
opinions in response to the following 
questions:  Does the veteran have an 
acquired psychiatric disability?  If so, 
is it at least as likely as not, that the 
current psychiatric disability is related 
to the veteran's period of service from 
November 1979 to October 1980? 

3.  Thereafter, the RO should then 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


